Citation Nr: 1755571	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine disability (back disability), prior to September 4, 2013.  

2.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine disability (back disability), from September 4, 2013.  

3.  Entitlement to service connection for tingling and numbness of the right lower extremity.  

4.  Entitlement to service connection for tingling and numbness of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from May 2004 to January 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case is now with the RO in Wichita, Kansas.  

With regard to the back disability, in September 2013, the RO issued a rating decision which increased the Veteran's evaluation to 20 percent disabling, effective as of September 4, 2013.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue has been characterized accordingly above.  

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In December 2015, the Board remanded the instant issues on appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  

The Board notes that the Veteran had previously appealed the denial of a rating in excess of 10 percent for hypothyroidism.  This issue was included in the December 2015 remand to the agency of original jurisdiction (AOJ) for further development.  Thereafter, in August 2016, the AOJ issued a rating decision awarding a 100 percent disability evaluation for hypothyroidism with major depressive disorder and panic disorder.  This constitutes a full grant of the benefits sought with respect to this issue.  


Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


FINDINGS OF FACT

1.  For the period prior to September 4, 2013, the Veteran's lumbar spine disability has been manifested by painful motion, with limitation of forward flexion of, at worst, 90 degrees, but has not been manifested by forward flexion of 60 degrees or less, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; incapacitating episodes were not shown.  

2.  From September 4, 2013, the Veteran's lumbar spine disability has been manifested by forward flexion of, at worst, 60 degrees, but has not been manifested by forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes were not shown in the past 12 months.  

3.  The Veteran is not diagnosed with radiculopathy or any other neurological impairment of the right lower extremity.  

4.  The Veteran is not diagnosed with radiculopathy or any other neurological impairment of the left lower extremity.  


CONCLUSIONS OF LAW

1.  For the period prior to September 4, 2013, the criteria for an evaluation in excess of a 10 percent rating for thoracolumbar spine disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).  

2.  For the period from September 4, 2013, the criteria for an evaluation in excess of a 20 percent rating for thoracolumbar spine disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).  

3.  The criteria for service connection for tingling and numbness of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for tingling and numbness of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, she was afforded multiple VA examinations, and her in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate her claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the Board's December 2015 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  These directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

II. Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran contends that she is entitled to an increased rating for her back disability.  Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The Veteran's back disability has been evaluated as 10 percent disabling prior to September 4, 2013, and 20 percent disabling thereafter under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

A January 2005 radiologic examination report of the lumbar spine indicates that there was no evidence of destructive osseous lesion.  There was no disc space narrowing at L5-S1, along with 1.9 cm of anterolisthesis of L5 on S1.  The examiner noted large pars interarticularis defect.  Based on these findings, the examiner diagnosed the Veteran with Grade II anterolisthesis, L5 and S1, with associated disc space narrowing and pars defects.  

A subsequent MRI on the Veteran's lumbar spine was conducted in February 2005.  In the radiologic examination report, the examiner noted that other than the bilateral pars defect at L5 and the Grade II spondylolisthesis of L5 on S1, the rest of the vertebral body alignment and signal was maintained.  At L5-S1, there was disc desiccation with Modic I-II endplate degenerative changes.  The other discs demonstrated normal signal, and the limited view of the spinal cord and the cauda equine demonstrated normal morphology.  

On VA examination in December 2010, the Veteran's medical history was reviewed.  The examiner provided a diagnosis of degenerative arthritis of L5-S1 spine.  The examiner noted that the examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness over the lower lumbar spine.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness, and muscle tone was normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; left and right lateral flexion to 30 degrees bilaterally; and left and right lateral rotation to 30 degrees bilaterally; for a combined range of motion of 240 degrees.  

On VA examination in September 2013, the Veteran's medical history was reviewed again.  Range of motion testing revealed forward flexion to 60 degrees with pain at 40 degrees; extension to 10 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 30 degrees.  Combined range of motion of the lumbar spine was 160 degrees.  The examination also revealed objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine; however, there was no guarding or muscle spasm. The examiner also noted that there was no ankylosis of the spine, and that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  

On VA examination in October 2016, the examiner provided diagnoses of spondylolisthesis and degenerative disc disease (DDD).  Physical examination revealed the following range of motion of the thoracolumbar spine:  forward flexion to 60 degrees; extension to 15 degrees; left lateral flexion to 25 degrees; right lateral flexion to 25 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 20 degrees.  Combined range of motion of the lumbar spine was 165 degrees.  The examiner noted that range of motion of the lumbar spine was abnormal, but that it did not contribute to functional loss.  There was evidence of pain on weight-bearing, pain on palpation of the joints, and pain during range of motion testing.  Upon repetitive range of motion testing, there was no additional loss of range of motion.  There was no evidence of guarding or muscle spasm.  There was no evidence of radiculopathy or any other neurological abnormality or findings related to the thoracolumbar spine, to include the bowel and bladder.  There was no evidence of IVDS or ankylosis of the spine.  

For the period on appeal prior to September 4, 2013, the above evidence shows that the Veteran's forward flexion has been limited to 90 degrees.  In addition, there was no evidence of record of additional limitation of range of motion or functional impairment upon repetitive motion testing.  There is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted.  The evidence does not show that the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 60 degrees or less, nor has the evidence indicated the Veteran's combined range of motion has ever been reduced to 120 degrees or less.  Therefore, neither a 20 nor 40 percent evaluation is warranted for the period prior to September 4, 2013.  

For the period on appeal from September 4, 2013, the above findings do not support a 40 percent rating, as the evidence does not show that the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 30 degrees or less.  In addition, there is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted for the period from September 4, 2013.  

Additionally, the Veteran has not been diagnosed with IVDS at any point in time.  Thus, a higher evaluation is not warranted under Diagnostic Code 5243 during the periods in question.  

Further, the Board has considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.  Her factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of her lumbar spine disability, and her assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating her disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For these reasons, the Board finds that at no time during the periods in question has the disability warranted more than a 10 percent evaluation prior to September 4, 2013, or more than a 20 percent evaluation since.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion is not consistently 30 degrees or less.  As such, the Board concludes that the back pain is not of such severity as to merit a higher rating for any period on appeal even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.  

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.  Therefore, additional disability ratings are not for application in the instant appeal.

Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Accordingly, the Veteran's request for an increased rating is denied.  

III.  Service Connection  

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C. § 5107(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that she is entitled to service connection for tingling and numbness of the right lower extremity and the left lower extremity.  
While the Veteran's service treatment records show that the Veteran complained of tingling and numbness in her lower extremities, the record does not reflect a confirmed diagnosis of radiculopathy or any other neurological abnormality.  During her September 2003 commission examination, the Veteran stated that she was in good health.  In October 2010, an electromyography (EMG) was conducted on the Veteran's lower extremities.  The results were normal and negative for radiculopathy.  Therefore, the record does not show that the Veteran had a diagnosed condition of radiculopathy or any other neurological abnormality of the lower extremities during service, and there is no evidence of this disability manifesting during the Veteran's military service.  

Moreover, the evidence does not appear to show that the Veteran ever had a diagnosis of radiculopathy or any other neurological abnormality of the lower extremities.  

On VA examination in December 2010, neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature was intact on the right and left.  Peripheral nerve involvement was not evident during examination.  Based on these findings, the examiner concluded that there was no diagnosis of the claimed condition of tingling and numbness in the lower extremities because there was no pathology to render a diagnosis.  

On VA examination in September 2013, the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was also noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner specifically noted that the lower right and left radicular groups were normal.  

On VA examination in October 2016, consistent with the findings of the September 2013 examination, the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was also noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner opined that the Veteran's claimed condition of tingling and numbness of the right lower extremity and left lower extremity was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the October 2010 EMG conducted prior to discharge from service was negative for any radiculopathy and was found to be a normal study.  In addition, the examiner noted that examination results from 2010, 2013 and 2016 have consistently showed that the Veteran does not have a diagnosis of radiculopathy.  Thus, the examiner concluded that there is no current diagnosis to connect to service, nor was there a diagnosis at the time of discharge.  

The preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for tingling and numbness of the right lower extremity and left lower extremity.  There is no evidence that shows the existence of a present disability with regard to the Veteran's lower extremities.  Moreover, there is no evidence of this condition manifesting during active military service.  As previously noted, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000).  As such, service connection for tingling and numbness of the right lower extremity and left lower extremity is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine disability (back disability), prior to September 4, 2013, is denied.  

Entitlement to a rating in excess of 20 percent for thoracolumbar spine disability (back disability), from September 4, 2013, is denied.  

Entitlement to service connection for tingling and numbness of the right lower extremity is denied.  

Entitlement to service connection for tingling and numbness of the left lower extremity is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


